     Case 1:20-cv-00731 Document 14 Filed 07/01/20 Page 1 of 1 PageID# 182



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 NATIONAL ASSOCIATION OF
 IMMIGRATION JUDGES, affiliated with the
 International Federation of Professional and
 Technical Engineers,
                                                            Civil Action No. 20-cv-731
                 Plaintiff,

         v.

 JAMES R. MCHENRY III, in his official
 capacity as Director of the Executive Office
 for Immigration Review,

                 Defendant.


                         [PROPOSED] ORDER GRANTING
              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

       Upon consideration of Plaintiff’s motion for a preliminary injunction, the Court finds that

Plaintiff is likely to succeed on the merits of its claims, Plaintiff’s members are likely to suffer

irreparable harm without the preliminary injunction, the balance of equities tips in Plaintiff’s

favor, and the injunction is in the public interest. Accordingly, the Court GRANTS the motion

and ENJOINS the Defendant and his officers and agents, servants, employees, and attorneys, and

those persons in active concert or participation with them who receive actual notice of this Order

from enforcing the policy of the Executive Office for Immigration Review (“EOIR”) dated

January 2020 and titled “Submission and Processing of Request for Speaking Engagements”—

and, to the extent it remains operative, the EOIR policy dated September 2017 and titled

“Speaking Engagement Policy for EOIR Employees.”

Entered this ____ day of ___________, 2020.

                                                       __________________________
                                                       United States District Judge
